DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 12/16/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-9, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable further in view of Yang et al. US 20160206291 A1 "Yang" further in view of Ota US 20140221835 “Ota” and Lee et al. US 20140212110 A1 “Lee”. 
In regard to claims 1 and 7, Yang teaches “An ultrasound diagnosis apparatus comprising:” (Claims 1 and 7) ("An apparatus comprising: a non-transitory computer-readable medium to direct a processor to: present a live ultrasound image on a display of an ultrasound imaging system; retrieve a historical ultrasound image frame; and overlap at least portions of the historical ultrasound image frame with the live ultrasound image” [Claim 14]. Since the apparatus is capable of presenting a live ultrasound image on a display of an ultrasound imaging system, under broadest reasonable interpretation, the apparatus constitutes an ultrasound diagnosis apparatus.); 
“a transmitter that outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves”; “a receiver that obtains a reception signal from the ultrasound probe and generates sound ray data” (Claims 1 and 7) ("In one implementation, the ultrasound image acquisition device comprises a transducer having quartz crystals, piezoelectric crystals that change shape in response to application of electrical currents so as to produce vibrations or sound waves. Likewise, the impact of sound or pressure waves upon such crystals produce a lot of currents. As a result, such crystals send and receive sound waves. In an example illustrated, ultrasound image acquisition device 226 comprise manually positionable ultrasound probe” [0044]. Therefore, the ultrasound image acquisition device can include an ultrasound probe with piezoelectric crystals. In order for the piezoelectric crystals to send sound waves, under broadest reasonable interpretation, a transmitter that outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves had to have been present within the system. Furthermore, in order for the piezoelectric crystals to receive sound waves from the ultrasound probe, under broadest reasonable interpretation, a receiver that obtains a reception signal from the ultrasound probe and generates sound ray data had to have been present. In this case, the transducer 
“a display device” (Claims 1 and 7) (“Ultrasound imaging system 20 comprises ultrasound image acquisition device 26, display 28, input 29, processor 30 and memory 32” [0019]. Therefore the system includes a display device. Furthermore, Yang discloses “Display 28 comprises a screen or other display by which the results from ultrasound image acquisition device 26 are visibly presented to a caretaker, such as a doctor or nurse. In one implementation, display 28 comprises a single monitor or screen associated with processor 30 or in communication with processor 30” [0020]. Thus, the system includes a display device.); 
“a controller that” (Claims 1 and 7) (“As indicated by block 306 in FIG. 8, live image display module 242 directs processor 30 to output control signals causing display 228 to present a live or real time ultrasound image based upon signals received from ultrasound image acquisition device 26” [0052]. Since the processor 30 is capable of outputting control signals to the display 228, under broadest reasonable interpretation, the processor 30 constitutes a controller. Furthermore, Yang discloses “Processor 230 is similar to processor 30 described above. Processor 230 comprises one or more processing units which control presentation of ultrasound images upon display 28 […] Processor 230 performs analysis and generates control signals for the operation of device 226 as well as display 228 following instructions provided by modules 240, 242, 244 and 246 of memory 232” [0047]. Since the processor 30 and 230 are similar and the processor 230 generates control signals based on the instructions from one or more processing units, the processor 30 and 230 constitute controllers capable of performing the claimed functions.); 
“obtains multiple-image-saved image data […] an image arrangement format, […]” (Claims 1 and 7) ("As indicated by block 102 in FIG. 2, follow-up module 40 directs processor 30 to retrieve an individual historical ultrasound image frame from data storage 38. […] In one implementation, follow-up 
“obtains the image arrangement format of the plurality of ultrasound images of the obtained multiple-image-saved image data” (Claim 1) (“FIGS. 5 and 6 schematically illustrate yet another user selectable mode of operation for system 20. As shown by FIGS. 5 and 6, follow-up module 40 and live image display module 42 directs processor 30 to generate control signals presenting side-by-side ultrasound images on display 28, concurrently presenting the historical ultrasound image frame 50 and the live ultrasound image 46” [0039]. In order for the controller (i.e. processor 30) to present the historical ultrasound image frame and the live ultrasound image 46 side-by-side, under broadest 
“determines a comparison image from among the plurality of previously generated ultrasound images of the multiple-image saved data […] the comparison image designation information designates the comparison image from among the plurality of previously generated ultrasound images of the multiple-image-saved image data“ (Claim 1) ("In yet other implementations, the retrieved historical ultrasound image frame comprises a model or a standard image frame to be used for comparison with the live ultrasound image or individual frames captured from the live ultrasound image" [0027]. Therefore, the retrieved historical ultrasound image frame constitutes a comparison image since it serves as a model/standard image frame to be used for comparison with the live ultrasound image. In terms of determining a comparison image, Yang discloses "In one implementation, follow-up module 40 retrieves multiple historical ultrasound image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse or practitioner through a touchscreen, manipulation of a cursor, speech recognition or the like" [0026]. Since the physician, nurse or practitioner can select a historical image (i.e. previously generated ultrasound image), they can utilize the touchscreen, cursor or the like to determine a comparison image from among the plurality of previously generated ultrasound images of the multiple multiple-image-saved image data to use for comparison.);
“obtains comparison image designation information to designate a comparison image from among the plurality of ultrasound images of the obtained multiple-image-saved image data […]” (Claim 7) (“In one implementation, follow-up module 40 retrieves multiple historical ultrasound image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse or practitioner through a touchscreen, manipulation of a cursor, speech recognition or the like” [0026]. In this case, since the follow-up module 
“displays, on the display device a comparison display of a comparison image and a current image based on the current sound ray data on a single screen of the display in accordance with the obtained setting information” (Claim 1) and “displays, on the display device, a comparison display of the comparison image and a current image based on the current sound ray data on a single screen of the display device in accordance with the obtained comparison image designation information” (Claim 7) ("The live ultrasound image 246 further illustrates the dynamically changing depiction of blood flow 22. As a result, display 20 provides the user with a concurrent display of static historical ultrasound image frame 250 and a dynamically changing live ultrasound image 246 which continuously changes during its presentation” [0054]. In this case, the live ultrasound image 246 constitutes a current image based on current sound ray data. Since the display 20 can provide the user with a concurrent display of the static historical ultrasound image frame 250 (i.e. the comparison image) and a live ultrasound image 246, under broadest reasonable interpretation, the controller is capable of displaying a comparison display of the comparison image and a current image based on the current sound ray data on a single screen (i.e. display 20) of the display part in accordance with the obtained setting information (i.e. side-by-side display) and the image designation information.).
Although Yang inherently includes a transmitter and a receiver, Yang does not explicitly disclose “a transmitter that outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves” (Claims 1 and 7), “a receiver that obtains a reception signal from the ultrasound probe and generates sound ray data” (Claims 1 and 7), “wherein the multiple-image-saved image data is stored as a single piece of image data containing a plurality of previously generated ultrasound images […] wherein an image arrangement format of the plurality of previously generated ultrasound images is stored with the multiple-image-saved image data” (Claims 1 and 7), or “obtains the image arrangement format of the plurality of previously generated ultrasound images of the obtained multiple-image-saved image data” (Claim 1).
Ota explicitly discloses “a transmitter that outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves” ("the ultrasound probe 1b transmits ultrasound (transmitting ultrasound) to a test subject such as a live body which is not shown, and receives a reflecting sound (reflecting ultrasound: echo) of the ultrasound reflecting on the test subject" [0067]. Additionally, Ota discloses "The transmission unit 102 is a circuit which supplies the driving signal which is the electric signal to the ultrasound probe 1b through the cable 1c so that the ultrasound probe 1b generates the transmitting ultrasound according to control by the control unit 108" [0071]. This transmission unit represents the transmitter since it supplies a driving signal to the ultrasound probe. This ultrasound probe is then able to transmit and receive ultrasound signals to and from the test subject respectively.); 
“a receiver that obtains a reception signal from the ultrasound probe and generates sound ray data” ("The reception unit 103 is a circuit which receives the receiving signal which is the electric signal from the ultrasound probe 1b through the cable 1c according to control by the control unit 108 […] The phase adding circuit is a circuit which provides delaying time for each individual path corresponding to each oscillator on the received signal on which A/D conversion is performed to adjust the time phase, and adds the above (phase addition) to generate sound ray data" [0072]. This reception unit constitutes a receiver since it receives the signal from the ultrasound probe. Since the reception unit “includes an amplifier, an A/D converting circuit, and a phase adding circuit” [0072] and the phase adding circuit adjusts the time phase to generate sound ray data, the reception unit (i.e. the receiver) is capable of 
and “obtains the image arrangement format of the plurality of previously generated ultrasound images of the obtained multiple-image-saved image data” (Claim 1) ("Then, the control unit 108 stores the generated ultrasound image data frame by frame in the image memory unit 105a. Here, setting of the ultrasound diagnostic modes such as a B-mode, a color Doppler mode, a pulse Doppler mode, an M-mode, etc. can be set. In the present embodiment, setting of a display format in a later described dual display mode can be set the dual display mode includes a dual screen display mode and a quadruple screen display mode. The dual screen display mode includes a horizontal display mode which displays two ultrasound images aligned horizontally, and a vertical display mode which displays two ultrasound images aligned vertically" [0084]. The display format in this case includes how the images are displayed on the screen (i.e. vertical or horizontal display mode), thus it represents an image arrangement format. Furthermore, considering that the display mode can be set, under broadest reasonable interpretation, the controller is capable of obtaining an image arrangement format of the previously generated ultrasound images of the multiple-image-saved image data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Yang so as to include the transmitter and receiver of Ota in order to obtain ultrasound image data to compare with historical (i.e. previously obtained) ultrasound images. When assessing the status of a treatment plan it is important to make comparisons between previously obtained data and current data. By comparing previously obtained ultrasound data to current ultrasound data of the same target region, the physician can determine the progression of the 
The combination of Yang and Ota does not teach “wherein the multiple-image-saved image data is stored as a single piece of image data containing a plurality of previously generated ultrasound images […] wherein an image arrangement format of the plurality of previously generated ultrasound images is stored with the multiple-image-saved image data” (Claims 1 and 7), that the comparison image is determined “based on setting information stored with the multiple-image-saved image data, the setting information including comparison image designation and comparison image display position information” (Claim 1) or “based on setting information including the comparison image designation information and comparison image display position information, the comparison image designation information designates the comparison image from among the plurality of previously generated ultrasound images of the multiple-image saved image data” (Claim 7).
Lee teaches “wherein the multiple-image-saved image data is stored as a single piece of image data containing a plurality of previously generated ultrasound images […] wherein an image arrangement format of the plurality of previously generated ultrasound images is stored with the multiple-image-saved image data” (Claims 1 and 7) (“The storage unit 210 may store the ultrasonic images in the form of row data, or in the form of processed data subject to predetermined image processing, for example, in the form of a file of a plurality of graphic images” [0105]. Therefore, since the ultrasonic images may be stored in the form of a file of a plurality of graphic images, under broadest reasonable interpretation, the multiple-image-saved image data is stored as a single piece of image data (i.e. a file) containing a plurality of previously generated images. Furthermore, in regard to an image arrangement format of the plurality of previously generated ultrasound images being stored with the multiple-image-saved image data, Lee discloses “The setting storage unit 2 stores various setting information that is used by the controller 3 to control the display unit 4. The various setting information 
that the comparison image is determined  “based on setting information stored with the multiple-image-saved image data, the setting information including comparison image designation information and comparison image display position information” (Claim 1) and “based on setting information including the comparison image designation information and comparison image display position information, the comparison image designation information designates the comparison image from among the plurality of previously generated ultrasound images of the multiple-image saved image data” (Claim 7) (“The setting storage unit 2 stores various setting information that is used by the controller 3 to control the display unit 4. The various setting information includes formats of images that are to be displayed on the display unit 4, locations at which the images are to be displayed, the number of images (e.g. the number of first images, the number of second images, or sizes of the image), a relationship between the images (e.g. a relationship between the first and second images), information about zones in which the images are to be displayed, etc.” [0059]. Therefore, since the setting storage unit can store formats of images and locations at which the images are to be displayed among other imaging data, under broadest reasonable interpretation, this setting storage unit is capable of storing comparison image display position information (i.e. locations at which the images are to be displayed) and the comparison image designation information disclosed in Yang. Furthermore, Lee discloses “the screen controller 111 reads various setting information (referring to the example of FIG. 10, the number 
Additionally, in regard to comparison images being displayed, Lee discloses “A screen on which the first images i2 taken by the first scanning and the second images i2 taken by the second scanning are displayed together is illustrated in FIG. 3. […] Accordingly, a user can compare ultrasonic images taken before contrast media is injected to ultrasonic images taken after contrast media is injected” [0075]. Thus, the apparatus of Lee can be used to allow a user to compare ultrasonic images.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang and Ota so as to include the multiple-image-saved image data being stored as a single piece of image data and the comparison image being determined based on the setting information as disclosed in Lee in order for images to be displayed for comparison more easily. By accessing the setting information stored within the setting storage unit of Lee, a comparison image can be determined without having to establish the image display position information and/or the comparison image designation information whenever a comparison between a previously generated image and a current image is desired. Furthermore, by having the multiple-image saved image data be stored within a single piece of image data, the physician only has to access a single piece of image data (i.e. a file) when determining a comparison image. Combining the prior art elements 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the secondary reference of Ota. Likewise, Ota teaches “wherein the controller obtains the image arrangement format from supplementary information associated with the obtained multiple-image-saved image data, the supplementary information containing the image arrangement format of the multiple-image-saved image data” ("when the body mark is not set, an image file is created based on ultrasound image data on which the body mark image data is not combined. Then, the control unit 108 adds additional information to the image data converted as described above to generate an image file including DICOM image data" [0101]. Under broadest reasonable interpretation, this additional information constitutes supplementary information associated with the multiple-image-saved image data. Furthermore, Ota discloses "Then, the control unit 108 stores the generated ultrasound image data frame by frame in the image memory unit 105a. Here, setting of the ultrasound diagnostic modes such as a B-mode, a color Doppler mode, a pulse Doppler mode, an M-mode, etc. can be set. In the present embodiment, setting of a display format in a later described dual display mode can be set the dual display mode includes a dual screen display mode and a quadruple screen display mode. The dual screen display mode includes a horizontal display mode which displays two ultrasound images aligned horizontally, and a vertical display mode which displays two ultrasound images aligned vertically" [0084]. The display format in this case includes how the images are displayed on the screen (i.e. vertical or horizontal display mode), thus it represents an image arrangement format. Considering that the display mode can be set, under broadest reasonable interpretation, the controller is capable of obtaining an image arrangement format of the previously generated ultrasound images of the multiple-image-saved image data. This is because the control unit is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang and Iwashita so as to include obtaining the image arrangement format from supplementary information associated with the obtained multiple-image-saved image data as disclosed in Ota in order to allow a comparison image (i.e. previously obtained ultrasound image data) and current ultrasound images to be displayed in a specific image arrangement. Depending on the personal preference of the physician, the physician may want to display imaged vertically or horizontally according to the image arrangement format to enable easier comparison of images.
In regard to claims 4 and 5, due to their dependence on claims 1 and 2 respectively, these claims inherit the references disclosed therein. That being said, Yang teaches “wherein the comparison image display position information indicates a position in which the comparison image is to be displayed in the comparison display, and wherein the controller performs comparison display of the comparison image among the plurality of previously generated ultrasound images of the multiple-image-saved image data and a current image based on the generated current ultrasound image data onto a single screen of the display part in accordance with the obtained comparison image display position information and the obtained comparison image designation” (“As will be described hereafter with respect to FIGS. 5 and 6, in one user selected mode of operation, follow-up module 40 additionally directs processor 30 to display the retrieved historical ultrasound image frame for viewing, either by itself on a single screen or side-by-side (as seen in FIGS. 5 and 6) with the live ultrasound image for comparison” [0028]. In order for the single screen to display the historical ultrasound frame and the live 
In regard to claims 8 and 9, dues to their dependence on claims 7 and 4, respectively, these claims inherit the references disclosed therein. That being said, Yang does not teach “wherein the comparison image designation information designates an ultrasound image that is in an active state at the time of saving of the multiple-image-saved image data”.
Ota teaches “wherein the comparison image designation information designates an ultrasound image that is in an active state at the time of saving of the multiple-image-saved image data” ("An active mark M is displayed near the upper edge of the active display region of either the left side display region U11 or the right side display region U12. The user is able to acknowledge the active display region by confirming the display position of the active mark M" [0110]. Since an active mark M can be displayed in the display region U11 or display region U12, the user can determine whether the ultrasound image is in the active state. Thus, this active mark M constitutes comparison image designation information which designated an ultrasound image that is in an active state at the time of saving of the multiple-image-saved image data. Therefore, in order to display the comparison image and the current image as disclosed in Yang, under broadest reasonable interpretation, the comparison image associated with the multiple-image-saved image data, had to have been saved while the ultrasound diagnosis apparatus was in the active state disclosed in Ota.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound diagnosis apparatus of Yang so as to include the supplementary information containing the comparison image designation information designating an ultrasound image that is in an active state at the time of saving of the multiple-image-saved data as disclosed in Ota in order to select an image to compare to the current ultrasound image data. In order for comparison images (i.e. previously obtained images) to have been stored, the ultrasound diagnosis apparatus had to have been within the active state. Thus, combining the prior art references according 
In regard to claims 14 and 15, due to their dependence on claim 7 and 4 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Yang. Likewise, Yang teaches “wherein the comparison image designation information of the setting information is set beforehand in accordance with an operation input” ("As noted above, in one implementation, live ultrasound image display module 42 controls ultrasound image acquisition device 26 (shown in FIG. 1) such that the device 26 captures the live ultrasound image 46 using scanning parameters or settings based upon, if not the same as, the same scan parameters or settings that were used to capture the displayed historical ultrasound image frame 50" [0041]. The scan parameters or settings constitute setting information that was obtained when acquiring the historical ultrasound image, thus the information wad fixedly set before the initiation of the live ultrasound image display. The displayed historical ultrasound image frame represents the designated comparison image. Since the settings used to define the comparison image can be applied to the live ultrasound image display module (i.e. the information acquisition part) the comparison image designation information is inherently obtained.  In terms of designating a comparison image, Yang discloses "In one implementation, follow-up module 40 retrieves multiple historical ultrasound image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse or practitioner through a touchscreen, manipulation of a cursor, speech recognition or the like" [0026]. Since the physician, nurse or practitioner can select a historical image, they can designate the multiple-image-saved image data to use for a comparison image. The comparison image designation information can be set in accordance with an operation input from a physician, nurse or practitioner. Under broadest reasonable interpretation, this comparison 
In regard to claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yang. Likewise, Yang teaches “wherein the controller displays the comparison display of the comparison image and a current image wherein the current image is obtained from a live image that is shown in parallel to the comparison image” (“As indicated by block 306 in FIG. 8, live image display module 242 directs processor 30 to output control signals causing display 228 to present a live or real time ultrasound image based upon signals received from ultrasound image acquisition device 26” [0052]. Therefore a live image can be displayed by the display 228. Furthermore, Yang discloses in FIG. 9 that “The live ultrasound image 246 further illustrates the dynamically changing depiction of blood flow 22. As a result, display 20 provides the user with a concurrent display of static historical ultrasound image frame 250 and a dynamically changing live ultrasound image 246 which continuously changes during its presentation” [0054]. Since the display 20 can display the historical ultrasound image frame 250 and the live ultrasound image 246, under broadest reasonable interpretation, the controller (i.e. processor 30) is capable of displaying the comparison display of the comparison image and a current image wherein the current image is obtained from a live image that is shown in parallel to the comparison image.).
In regard to claim 17, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yang. Likewise, Yang teaches “wherein the comparison image consist of one ultrasound image selected from the plurality of previously generated ultrasound images of the multiple-image-saved image data” (“In one implementation, follow-up module 40 retrieves multiple historical ultrasound image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse or practitioner through a touchscreen, manipulation of a 
In regard to claim 18, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yang does not teach “wherein the image arrangement format indicates positions of the plurality of previously generated ultrasound images of the composite image”.
Ota teaches “wherein the image arrangement format indicates positions of the plurality of previously generated ultrasound images of the composite image” (“For example, as shown in FIG. 21, in the obtained image editing mode, a thumbnail list SL is displayed, and thumbnail images based on the stored ultrasound image data of the patient who is examined are displayed. […] An ultrasound image UR corresponding to the thumbnail selected from the thumbnail list SL is displayed in the left side ultrasound image display region RL, and for example, an ultrasound image UC obtained when the scanning operation ends is displayed in the right side ultrasound image display region RR” [0117]. In this case, the thumbnail list SL, constitutes an image arrangement format because it indicates positions of the plurality of previously generated ultrasound images of the composite image of the patient. This is because the thumbnail images are based on the stored ultrasound image data. Furthermore, a thumbnail image (i.e. historical image) can be selected for comparison display with an ultrasound image UC obtained when the scanning operation ends (i.e. a current image).).

In regard to claim 19, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yang teaches “further comprising, a storage that stores the multiple-image-saved image data” (“As schematically illustrated by FIG. 1, memory 32 comprises historical image frame data section or storage 38, follow-up module 40, live image data module 40 and fusion module 22. Historical image frame data section or storage 38 comprises data or files associated with historical ultrasound image frames, each historical ultrasound image frame comprising a previously captured individual or static ultrasound image frame” [0023]. Thus, the ultrasound diagnosis apparatus includes a storage (i.e. memory 32/storage 38) which is capable of storing the multiple-image-saved image data (i.e. the historical ultrasound image frames).).
The combination of Yang and Ota does not teach that the storage “further stores the image arrangement format and the setting information with the multiple-image-saved image data”.
Lee teaches that the storage “further stores the image arrangement format and the setting information with the multiple-image-saved image data” (“The setting storage unit 2 stores various 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang and Ota so as to include the storage being further configured to store the image arrangement format and the setting information as disclosed in Lee in order to allow the format for the comparison display to be accessed more easily. When the image arrangement format and the setting information are acquired from the setting storage unit of Lee, the format of the comparison display does not have to be input by the user each time a comparison between a previously generated ultrasound image and a current ultrasound image is desired. Combining the prior art elements according to known techniques would yield the predictable result of more easily determining the comparison image without having to establish setting information each time a comparison is desired between the previously generated ultrasound images and the current image.
Claims 3, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 20160206291 A1 "Yang" and Ota US 20140221835 A1 "Ota" and Lee et al. US 20140212110 A1 “Lee” as applied to claims 1-2, 4-5, 7-9, and 14-19 above, and further in view of Higuchi US 20130109970 A1 "Higuchi".
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Yang in further view of Higuchi. Likewise, Yang teaches “obtains the image arrangement format corresponding to position information” (“FIGS. 5 and 6 schematically illustrate yet another user selectable mode of operation for system 20. As shown by FIGS. 5 and 6, follow-up module 40 and live image display module 42 directs processor 30 to generate control signals presenting side-by-side ultrasound images on display 28, concurrently presenting the historical ultrasound image frame 50 and the live ultrasound image 46” [0039]. In order for the controller (i.e. processor 30) to present the historical ultrasound image frame and the live ultrasound image 46 side-by-side, under broadest reasonable interpretation, the controller had to have obtained an image arrangement format (i.e. side-by-side display) corresponding to position information relating to the multiple-image-saved image data.).
The combination of Yang, Ota and Lee does not teach "wherein the controller performs image analysis on the obtained multiple-image-saved image data to detect position information of graphic information".
Higuchi teaches "wherein the controller performs image analysis on the obtained multiple-image-saved image data to detect position information of graphic information" ("a control unit configured to control the display unit so as to display specific auxiliary diagnostic indication, of auxiliary diagnostic indication stored in the storage unit, which is associated with an examination item of the scan target at a specific display position associated with the specific auxiliary diagnostic indication" [Claim 1]. This auxiliary diagnostic indication "may be a character string, graphic pattern, or symbol which indicates an examination time, a scan region, or the position of a scan region. A character string, graphic pattern, or symbol indicating the position of a scan region will be referred to as observation location 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Yang, Ota and Lee such that the position information of graphic information is analyzed as disclosed in Higuchi in order to understand what the portions of the multiple-image-saved image data correspond to. The graphic information provides more detail about the image and things like the grayscale bar indicate brightness which could aid in identifying anatomical structures within the multiple-image-saved images. By keeping graphic information such as a grayscale bar and an active screen line in the same position it would make comparison of saved images to current images easier because this additional graphic information would be located in the same locations within both images. Additionally, the position of this graphic information influences how the images are arranged on the screen (i.e. vertically or horizontally), so knowing where these graphic information positions are within the saved images would enable the controller to display the current image in the same format. 
In regard to claim 6, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Yang teaches “wherein the comparison image display position information indicates a position in which the comparison image is to be displayed in the comparison display, and wherein the controller performs comparison display of the comparison image among the plurality of previously generated ultrasound images of the multiple-image-saved image data and a current image based on the generated current ultrasound image data onto a single screen of the display part in accordance with the obtained comparison image display position information and the obtained comparison image designation” (“As will be described hereafter with respect to FIGS. 5 and 6, in one user selected mode of operation, follow-up module 40 additionally directs processor 30 to display the retrieved historical ultrasound image frame for viewing, either by itself on a single screen or side-by-side (as seen in FIGS. 5 and 6) with the live ultrasound image for comparison” [0028]. In order for the single screen to display the historical ultrasound frame and the live ultrasound image in a side-by-side format for comparison, under broadest reasonable interpretation, the comparison image display position had to have indicated a position in which the comparison image (i.e. the historical ultrasound image) is to be displayed in the comparison display. Furthermore, Yang discloses “The live ultrasound image 246 further illustrates the dynamically changing depiction of blood flow 22. As a result, display 20 provides the user with a concurrent display of static historical ultrasound image frame 250 and a dynamically changing live ultrasound image 246 which continuously changes during its presentation” [0054]. In this case, the live ultrasound image 246 constitutes a current image based on current sound ray data. Since the display 20 can provide the user with a concurrent display of the static historical ultrasound image frame 250 (i.e. the comparison image) and a live ultrasound image 246, under broadest reasonable interpretation, the controller performs the step of displaying a comparison display of the comparison image and a current image based on the current sound ray data on a single screen (i.e. display 20) of the display part in accordance with the obtained comparison image display position information (i.e. side-by-side display) and the comparison image designation information (i.e. the historical ultrasound image frame 250 selected by the physician, nurse or practitioner). Additionally, Yang discloses "As shown by FIGS. 5 and 6, follow-up module 40 and live image display module 42 direct processor 30 to generate control signals presenting side-by-side ultrasound images on display 28, concurrently presenting the historical ultrasound image frame 50 and the live ultrasound image 46" [0039]. Thus processor is able to display 
In regard to claims 10 and 11, dues to their dependence on claims 7 and 4 respectively, these claims inherit the references disclosed therein. That being said, this claim only requires the primary reference of Yang in further view of Ota and Higuchi. Likewise, Yang teaches “obtains comparison image designation information […]” ("In one implementation, follow-up module 40 retrieves multiple historical ultrasound image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse or practitioner through a touchscreen, manipulation of a cursor, speech recognition or the like" [0026]. Since the physician, nurse or practitioner can select a historical image, they can designate the multiple-image-saved image data to use for a comparison image. Under broadest reasonable interpretation, this comparison image designation can correspond to the detected position information because the comparison image inherently contains an image arrangement format. The image arrangement format is stored within the memory and depends on the multiple-image-saved image data from which the comparison image is designated. The image arrangement format includes position information inherently.).
Yang does not teach “indicating an active state of the ultrasound image”.
Ota teaches “indicating an active state of the ultrasound image” ("An active mark M is displayed near the upper edge of the active display region of either the left side display region U11 or the right side display region U12. The user is able to acknowledge the active display region by confirming the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound diagnosis apparatus of Yang so as to include the supplementary information containing the comparison image designation information designating an ultrasound image that is in an active state at the time of saving of the multiple-image-saved data as disclosed in Ota in order to select an image to compare to the current ultrasound image data. In order for comparison images (i.e. previously obtained images) to have been stored, the ultrasound diagnosis apparatus had to have been within the active state. Thus, combining the prior art references according to known techniques would yield the predictable result of comparing a historical ultrasound image that was in an active state at the time of saving and a current ultrasound image. 
The combination of Yang, and Ota does not teach “wherein the controller performs image analysis on the obtained multiple-image-saved image data to detect position information of graphic information” or that the “comparison image designation information corresponding to the detected position information”.
Higuchi teaches "wherein the controller performs image analysis on the obtained multiple-image-saved image data to detect position information of graphic information" and that the “comparison image designation information corresponding to the detected position information” ("a control unit configured to control the display unit so as to display specific auxiliary diagnostic indication, of auxiliary diagnostic indication stored in the storage unit, which is associated with an examination item 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Yang and Ota such that the position information of graphic information is analyzed as disclosed in Higuchi in order to understand what the portions of the multiple-image-saved image data correspond to. The graphic information provides more detail about the image and things like the grayscale bar indicate brightness which could aid in identifying anatomical structures within the multiple-image-saved images By keeping graphic information such as a grayscale bar and an active screen line in the same position it would make comparison of saved images to current images easier because this additional graphic information would be located in the same locations within both images. Additionally, the position of this graphic information influences how the images are arranged on the screen (i.e. vertically or horizontally), so knowing where these graphic information positions are within the saved images would enable the controller to access the image arrangement 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable further in view of Yang et al. US 20160206291 A1 "Yang" further in view of Ota US 20140221835 “Ota” and Lee et al. US 20140212110 A1 “Lee” and applied to claims 1-2, 4-5, 7-9, 14-19 above and further in view of Berkey US 20130184584 A1 “Berkey”.
In regard to claim 20, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Yang teaches “wherein the multiple-image-saved image data is a two-image saved image data and the plurality of previously generated ultrasound images includes a first ultrasound image of a site on a healthy portion side of a subject” (“As indicated by block 102 in FIG. 2, follow-up module 40 directs processor 30 to retrieve an individual historical ultrasound image frame from data storage 38. […] In one implementation, follow-up module 40 retrieves multiple historical image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse or practitioner through a touchscreen, manipulation of a cursor, speech recognition or the like” [0026]. Thus, since the follow-up module can retrieve multiple historical image frames, under broadest reasonable interpretation, the multiple-image-saved data can include a two-image saved image data. Furthermore in regard to the plurality of previously generated ultrasound images including a first ultrasound image of a site on a healthy portion side of a subject, Yang discloses “In one implementation, such image frames comprise historical ultrasound image frames of the same object or same patient being examined […] For example, in one implementation, the historical ultrasound image frame comprises an ultrasound image frame of a 
The combination of Yang, Ota and Lee does not teach “and a second ultrasound image of a site on an affected portion side of the subject; and the comparison image designation information designated the second ultrasound image as the comparison image”.
Berkey teaches “and a second ultrasound image of a site on an affected portion side of the subject; and the comparison image designation information designated the second ultrasound image as the comparison image” (“Another aspect of the present disclosure relates to a computerized image labeling system and related methods wherein ultrasound images obtained in real-time are compared to a stored database of ultrasound images showing normal and abnormal anatomical structures” [0034] and “When normal or abnormal anatomic structures are recognized by the labeling module by reference to the ultrasound image database 18, the labeling module 12 may label the structures on the display screen” [0087]. Therefore, in order for the computerized image labeling system to be able to compare ultrasound images obtained in real time to images stored in a database of ultrasound images showing abnormal anatomical structures, under broadest reasonable interpretation, the previously generated ultrasound images had to have included a second ultrasound image of a site on an affected portion side of the subject. Additionally, since the labeling module can recognize abnormal anatomic structures by referencing the ultrasound image database and label the structures on the display, screen, under broadest reasonable interpretation, the comparison image designation information had to have designated the ultrasound images showing abnormal anatomical structures (i.e. the second ultrasound image) as the comparison image.).
.
Response to Arguments
Applicant’s arguments, see Remarks page 10-12, filed 12/16/2021, with respect to the rejection of the claims 1-19 under 35 U.S.C. 103 have been fully considered however the examiner finds them partially persuasive. 
In regard to claims 1 and 7, the examiner respectfully asserts that Yang teaches “the comparison image designation information designates the comparison image from among the plurality of previously generated ultrasound images of the multiple-image-saved image data” [0026]. Specifically, Yang discloses “As indicated by block 102 in FIG. 2, follow-up module 40 directs processor 30 to retrieve an individual historical ultrasound image frame from data storage 38 […] In one implementation, follow-up module 40 retrieves multiple historical ultrasound image frames or retrieves multiple links to multiple historical ultrasound image frames, wherein the files or links are displayed on display 28 for selection by a physician, nurse, or practitioner through a touchscreen, manipulation of a cursor, speech recognition or the like” [0026]. In this case, in order for the follow-up module 40 to retrieve an individual historical ultrasound image frame from among the multiple historical ultrasound image frames, under broadest 
Furthermore, the examiner respectfully asserts that Ota teaches that the controller “obtains multiple-image-saved image data”. Specifically, Ota discloses “For example, as shown in FIG. 21, in the obtained image editing mode, a thumbnail list SL is displayed, and thumbnail images based on the stored ultrasound image data of the patient who is examined are displayed. […] An ultrasound image UR corresponding to the thumbnail selected from the thumbnail list SL is displayed in the left side ultrasound image display region RL, and for example, an ultrasound image UC obtained when the scanning operation ends is displayed in the right side ultrasound image display region RR” [0117]. In this case, the thumbnail list SL includes a plurality of previously generated ultrasound images displayed in parallel on a single screen on the display device in an image arrangement format. This is because the thumbnail images are based on the stored ultrasound image data. Furthermore, a thumbnail image (i.e. historical image) can be selected for comparison display with an ultrasound image UC obtained when the scanning operation ends (i.e. a current image).
The applicant argues that the thumbnail list SL of Ota does not teach the composite image. The examiner respectfully acknowledges that the thumbnail list of Ota does represent individual ultrasound images of the patient and that those images are not a single piece of image data. However, upon further consideration, it was determined that the secondary reference of Lee teaches a composite image that is a single piece of image data for the reasons stated in the 35 U.S.C. 103 section above.
Furthermore, the applicant argues that Lee does not disclose that the setting information is stored in association with an image that is a composite of two images. The examiner respectfully disagrees and asserts that the setting storage unit 2 of Lee stores various setting information, including 
Furthermore, the applicant argues that the combination of Yang, Ota, and Lee fails to disclose, teach or suggest a controller that “obtains multiple-image-saved image data, wherein the multiple-image-saved image data is stored as a single piece of image data containing a plurality of previously generated ultrasound images, wherein an image arrangement format of the plurality of previously generated ultrasound images is stored with the multiple-image-saved image data”. The examiner respectfully disagrees and asserts that the controller is taught by the primary reference of Yang (i.e. processors 30 and 230) and that Lee teaches to obtain multiple-image-saved image data which is stored as a single piece of image data (i.e. a file, Lee: 0105) and that the image arrangement format is stored with the multiple-image-saved image data (i.e. the setting storage unit 2, Lee: 0059). The combination of references therefore teaches the claimed invention recited in independent claim 1. 
The examiner respectfully acknowledges that the combination of Yang and Ota does not teach “wherein the multiple-image-saved image data is stored as a single piece of image data containing a plurality of previously generated ultrasound images” and that the comparison image is determined “based on setting information stored within the multiple-image-saved image data, the setting information including comparison image designation information and comparison image display position information”. However, the examiner respectfully asserts that the secondary reference of Lee teaches these limitations for the reasons stated in the Response to Arguments section and the 35 U.S.C. 103 section above.
In regard to claim 20, the examiner respectfully directs the applicant to the 35 U.S.C. 103 rejection above with respect to the rejection of this claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patil et al. US 20180014812 A1 “Patil”;
Iwashita et al. US 5758649 A “Iwashita”;
Sakaue et al. US 20090154833 A1 “Sakaue”.
Patil is pertinent to the applicant’s disclosure because it involves “The first sequence of image frames can be acquired during a first heart cycle, and a new sequence of image frames can be acquired during a subsequent heart cycle. The systems can include a frame memory, coupled to the image processor which stores sequences of image frames” [0016].
Iwashita is pertinent to the applicant’s disclosure because it discloses “In this system, there are provided a plurality of systems A to J each analogous to the ultrasonic diagnostic system shown in FIG. 1 […] The images collected in each of the systems A to J are transmitted to the filing system, and are managed in the format of the diagnostic file (part (A) of FIG. 2) in the filing system. The diagnostic file is transferred to the systems A to J in accordance with the necessity” [Column 13, Lines 9-11, 18-22].
Sakaue is pertinent to the applicant’s disclosure because it discloses “The user can preliminarily select an image file format of image data to be recorded. The user selects an image file format of an image file which stores image data, through a menu screen as that illustrated in FIG. 12. For example, the user selects one image file format from a multiple image file format, a single image file format, an Exif-file format, and the like” [0249]. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/K.E.S. /Examiner, Art Unit 3793 

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793